



COURT OF APPEAL FOR ONTARIO

CITATION: Ince (Re), 2017 ONCA 584

DATE: 20170707

DOCKET: C63136

Weiler, Hourigan and Pardu JJ.A.

IN THE MATTER OF:  Melville Ince

AN APPEAL UNDER PART XX.1 OF THE
CODE

Erin Dann, for the appellant

Rachel Young, for the respondent

Heard and released orally: July 6, 2017

On appeal against the disposition of the Ontario Review
    Board dated, November 29, 2016.

REASONS FOR DECISION

[1]

The Board was not acting unreasonably when it rejected the request to
    impose a hybrid order. There was evidence before the Board that the necessary
    and appropriate disposition was secure detention: namely, the treatment teams
    unanimous opinion, with which the Hospital concurred.

[2]

The Board was entitled, and obliged, to come to its own conclusions on
    the appropriate level of security for the appellant. By placing the appellant
    in a secure unit, the Board retained the ability to decide when he was ready to
    transfer. It was reasonable for the Board to take this approach, instead of
    delegating the decision to the hospital, when the evidence was inconsistent as
    to whether and when during the subsequent year the appellant would be ready for
    a transfer.

[3]

Accordingly, the appeal is dismissed.

K.M. Weiler J.A.

C.W. Hourigan J.A.

G. Pardu J.A.


